Judgment, Supreme Court, New York County (Joan Sudolnik, J.), rendered February 18, 1999, convicting defendant, after a jury trial, of two counts of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 5 to 10 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. The People established a sufficient chain of custody for the drugs sold by defendant (see, People v Julian, 41 NY2d 340, 344). After separately arresting the two buyers shortly after the sales were made, each arresting officer immediately placed the recovered drugs in small envelopes that were later vouchered, separately numbered and sealed in standard narcotics evidence envelopes, which remained unopened until laboratory analysis was done two days later. Unrelated notations on the envelopes were adequately explained and did not impair the custody chain. Concur — Williams, J. P., Mazzarelli, Ellerin, Wallach and Rubin, JJ.